Per Curiam,
One of the specifications challenges the correctness of the decree of June 22,1895, striking appellant’s name from the roll of attorneys admitted to practice in the several courts of Lancaster county; the other complains of the decree of June 27, 1896, dismissing his petition to revoke the former decree.
The first decree was clearly warranted by the facts then before the court and upon which it appears to have acted. The facts subsequently presented were insufficient to entitle appellant to the revocation prayed for. We find nothing in the record that would justify a reversal or modification of either, decree; nor do we think there is anything in the specifications of error that requires discussion. They are both dismissed.
Decree affirmed and appeal dismissed at appellant’s costs.